Citation Nr: 0939169	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1936 to October 
1939 and from January 1940 to August 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, granted Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318; granted 
nonservice-connected burial benefits; and denied both service 
connection for the cause of the Veteran's death and 
service-connected burial benefits.  In April 2008, the Board 
remanded the Appellant's claim to the RO for additional 
action.  

In September 2009, the Appellant submitted a Motion to 
Advance on the Docket.  In October 2009, the Board granted 
the Appellant's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Appellant if further action is 
required on her part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In reviewing the claims files, the Board observes that the 
Veteran's January 2004 death certificate indicates that the 
"immediate cause (final disease or condition resulting in 
death) [was] acute myocardial infarction due to (or as a 
consequence of) coronary artery disease."  In August 2004, 
the Appellant submitted "a new Certificate of Death that 
includes additional cause of death information."  The 
revised death certificate states that the "immediate cause 
(final disease or condition resulting in death) [was] acute 
myocardial infarction due to (or as a consequence of) 
coronary artery disease due to (or as a consequence of) 
wartime injuries to body."  Both death certificates were 
certified and signed by S. R. R., M.D.  

A June 2004 written statement from Dr. S. R. R. conveys that 
he was "the internal medicine physician of record" for the 
Veteran.  The doctor opined that "[the Veteran] had anxiety 
disorder, urinary condition and weakness, and wartime 
injuries that combined to contribute to his heart attack 
which was the ultimate cause of his death."  He indicated 
that he was willing to provide additional information, if 
needed.  

Clinical documentation of Dr. S. R. R.'s treatment of the 
Veteran is not of record.  Further, the physician has not 
been requested to submit relevant medical authorities and/or 
other information to support both his June 2004 opinion and 
his apparent amendment of the Veteran's January 2004 death 
certificate.  The VA should obtain all relevant private 
treatment records which could potentially be helpful in 
resolving the Appellant's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the appropriate 
release, contact S. R. R., M.D., and 
request that (1) he forward copies of all 
available clinical documentation 
pertaining to his treatment of the 
Veteran and (2) he provide a written 
rationale addressing the etiological 
relationship between the Veteran's 
coronary artery disease and fatal 
myocardial infarction and his "wartime 
injuries to body."  

2.  Then readjudicate the Appellant's 
entitlement to both service connection 
for the cause of the Veteran's death and 
service-connected burial benefits.  If 
the benefits sought on appeal remain 
denied, the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Appellant's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

3.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  
 
	


